Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 26, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155582                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 155582
                                                                   COA: 336132
                                                                   Kent CC: 01-008625-FC
  RAMON LEE BRYANT,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 17, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 26, 2018
           d0419
                                                                              Clerk